                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
KCB                                                271 Cadman Plaza East
F. #2018R02184                                     Brooklyn, New York 11201



                                                   October 14, 2020

By E-mail and ECF

The Honorable Paul A. Engelmayer
Visiting Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Lucio Celli
                      Criminal Docket No. 19-127 (PAE)

Dear Judge Engelmayer:

              Pursuant to the Court’s Individual Rules and Practices in light of COVID-19,
the government respectfully submits this letter to inform the Court that the parties agree that
the Court may conduct the status conference in the above-captioned case scheduled for
Friday, October 16, 2020, at 3:30 p.m., by video or telephone. On September 21, 2020,
Chief Judge Roslynn R. Mauskopf issued Administrative Order No. 2020-13-2, which,
consistent with the Coronavirus Aid, Relief, and Economic Security Act passed by Congress
on March 27, 2020, renewed authorization for judges in this District to continue to use video
conferencing, or telephone conferencing if video conferencing is not reasonably available for
use, to conduct criminal proceedings. The defendant consents to appearing by video or
telephone.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                          By:      /s/ Kayla Bensing
                                                  Kayla Bensing
                                                  Assistant U.S. Attorney
                                                  (718) 254-6279

CC:    Zachary Taylor, Esq. (by E-mail and ECF)




                                            2
